Citation Nr: 1528159	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-26 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder claimed as interstitial lung disease and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to January 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Newark, New Jersey. 

The Veteran presented testimony at a Board hearing in July 2013 before the undersigned.  A transcript is associated with the claims folder.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

In August 2014, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The August 2014 Board remand directed that Social Security Administration (SSA) records be obtained ant that any additional records obtained be referred to the VA examiner who provided the September 2009 VA examination and July 2012 addendum for review and additional comment.  Specifically, the examiner was to be asked if any additional records changed his opinion.

The addendum was provided in December 2014; however, records from SSA were added in February 2015.  In light of this fact, the case must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the VA examiner who conducted the September 2009, VA examination and provided the July 2012 and December 2014 addenda.  Ask the examiner to review the records obtained from SSA and to advise if they in any way change his prior findings and opinions.  He should provide a full explanation for any opinion provided.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

In the event the examiner who conducted the December 2014 examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.

2.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




